Exhibit 10.1

SETTLEMENT AGREEMENT

SETTLEMENT AGREEMENT, dated this 5th day of May, 2006 (“Agreement”), among
Knightspoint Partners II, L.P.; Knightspoint Capital Management II LLC;
Knightspoint Partners LLC; Michael S. Koeneke; David M. Meyer; Starboard Value
and Opportunity Master Fund Ltd.; Parche, LLC; Admiral Advisors, LLC; Ramius
Capital Group, LLC; C4S & Co., LLC; Peter A. Cohen; Jeffrey M. Solomon; Morgan
B. Stark; Thomas W. Strauss; Black Sheep Partners, LLC; Brian Black and Peter M.
Weil (the foregoing individuals and entities being collectively referred to
herein as the “Knightspoint Group”), and Ashworth, Inc., a Delaware corporation
(the “Company”).

WHEREAS, the Knightspoint Group (i) has publicly filed and amended a preliminary
proxy statement on Schedule 14A (the “Proxy Statement”) with the Securities and
Exchange Commission (the “SEC”) and indicated that it intends to solicit proxies
for the election of its own opposition slate of nominees (the “Proxy
Solicitation”) to the Company’s Board of Directors (the “Board”), and (ii) has
taken certain actions in furtherance thereof; and

WHEREAS, the Company and the members of the Knightspoint Group have determined
that the interests of the Company and its stockholders would be best served by
avoiding the substantial expense, disruption and adverse publicity that would
result from the Proxy Solicitation.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and, intending to be legally bound hereby, the parties hereby agree
as follows:

1. New Directors; 2006 Annual Meeting of Stockholders (the “2006 Annual
Meeting”); Related Matters.

(a) In accordance with the Company’s Bylaws and pursuant to the Board’s written
consent attached hereto as Exhibit A, effective May 8, 2006, the Company shall,

(i) increase the size of the Board by two (2) and fill the newly created seats
by appointing each of Peter M. Weil and David M. Meyer as a director to the
Board to serve on Class II and Class III, respectively, which individuals hereby
consent to their appointment to the Board and future nomination as contemplated
by Paragraph 1(b) below;

(ii) authorize the further increase in the size of the Board by one (1) to be
effective upon the appointment of a new director (the “Third Director”) to the
Board to serve as a Class II Director, which Third Director shall be mutually
agreed upon as soon as practicable by the Knightspoint Group, on the one hand,
and the Company’s current Board, on the other, and at such time the Board shall
take all appropriate action, to the extent within the power of the Board and
permitted by applicable state law, to move Mr. Weil so that he will serve as a
Class I director;

(iii) create a Special Committee of the Board, which shall have oversight
responsibility for the Company’s strategic alternatives process and may take
part in the daily activities of the process, to the extent it deems appropriate,
and will promptly report all deliberations and recommendations to the Company’s
full Board for the Board’s information and consideration of binding action. The
Special Committee shall consist of five (5) Board members, including Mr. Meyer
and Mr. Weil and three (3) Board members selected by the Company’s current
Board; and

(iv) appoint Mr. Meyer to the Compensation and Human Resources Committee of the
Board.

(b) The Company shall (i) cause to be nominated for election as directors to the
Board at the 2006 Annual Meeting each of: (x) the existing directors whose terms
are currently scheduled to expire at the 2006 Annual Meeting and any directors
that are otherwise required to be put up for election at the 2006 Annual
Meeting; (y) David M. Meyer to serve as Class III director, and (z) Peter M.
Weil and the Third Director to serve as Class I and Class II directors,
respectively, provided that the Third Director has been agreed to prior to the
date that definitive proxy materials relating to the 2006 Annual Meeting are
filed with the SEC, and if the Third Director has not been agreed to prior to
such date then Peter M. Weil shall be nominated to serve as a Class II director
(the persons listed in clauses (x), (y) and (z), are collectively referred to
herein as the “2006 Nominees”), (ii) publicly support and recommend that the
Company’s stockholders vote to elect the 2006 Nominees to the Board at the 2006
Annual Meeting, (iii) include the foregoing recommendation in the Company’s
proxy materials for the 2006 Annual Meeting, and (iv) solicit authority (and the
Company’s form of proxy shall so solicit) to vote for the 2006 Nominees at the
2006 Annual Meeting. The Company shall use all commercially reasonable efforts
to solicit proxies and votes in favor of the election of the 2006 Nominees at
the 2006 Annual Meeting. Once the Company and the members of the Knightspoint
Group reach agreement on the Third Director, the Board shall take all
appropriate action, to the extent permitted by applicable state law, to move
Mr. Weil from Class II to Class I, and to appoint the Third Director to serve as
a Class II director, so that Mr. Weil shall serve as a Class I director.

(c) The members of the Knightspoint Group, shall vote, and shall use their
commercially reasonable efforts to cause their respective Affiliates and
Associates (as defined in Section 11 hereof) as identified in the Schedule 13D
filed by the Knightspoint Group with the SEC on March 23, 2006, as amended (the
“Schedule 13D”), to vote, all Voting Securities (as defined in Section 11
hereof) which they are entitled to vote at the 2006 Annual Meeting (i) in favor
of the election of each of the 2006 Nominees to the Board, and (ii) in
accordance with the recommendation of the Board with respect to the ratification
of auditors.

(d) Knightspoint Group hereby withdraws (i) its nominations of Michael S.
Koeneke, David M. Meyer, Michael Hecht, Andrea Weiss, Peter M. Weil and Michael
Glazer (and any substitutions for such individuals) for election to the Board at
the 2006 Annual Meeting and (ii) each of the other proposals set forth in the
Knightspoint Group notice dated December 22, 2005 (the “Notice”) and any other
stockholder proposal with respect to the 2006 Annual Meeting. The Knightspoint
Group will promptly file an amendment to the Schedule 13D, reporting the entry
into this Agreement, amending applicable items to conform to its obligations
hereunder and appending this Agreement and the Press Release (as hereinafter
defined) as exhibits thereto.

(e) The 2006 Annual Meeting shall be held on July 17, 2006 or within 30 days
thereafter. The Company and the Board shall not submit any matters to a
stockholder vote at the 2006 Annual Meeting other than: (i) the election of the
2006 Nominees to the Board, (ii) the ratification of the appointment of the
Company’s outside auditor, and (iii) any stockholder proposals that are timely
submitted pursuant to Rule 14a-8(e) of the Exchange Act that the Company is
required to submit to a stockholder vote pursuant to Rule 14a-8 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(f) The Company agrees that the members of the Knightspoint Group shall be
entitled to nominate directors and propose other business at the 2007 annual
meeting of stockholders (the “2007 Annual Meeting”), provided that such members
comply with all applicable provisions of the Company’s Bylaws, as currently in
effect, and the Company will not take any action to preclude members of the
Knightspoint Group from nominating directors or proposing other business at the
2007 Annual Meeting, but any such nomination or proposal must be submitted in
compliance with the applicable provisions of the Company’s Bylaws, as currently
in effect, and other applicable law. If the Third Director is not elected to the
Board at the 2006 Annual Meeting, the Company shall cause the Third Director to
be nominated for election to the Board at the 2007 Annual Meeting, to serve as a
Class II director, publicly support and recommend that the Company’s
stockholders vote to elect the Third Director to the Board at the 2007 Annual
Meeting, and solicit authority (and the Company’s proxy shall so solicit) to
vote for the Third Director at the 2007 Annual Meeting. The obligation to
appoint the Third Director in this Section 1(f), and the related obligation to
move Mr. Weil from Class II to Class I upon the appointment of the Third
Director that is set forth in the last sentence of Section 1(b), shall survive
termination provided that this Agreement is not terminated on or before the date
of the 2006 Annual Meeting.

(g) The Company agrees that the Special Committee created pursuant to
Section 1(a)(iii) above shall remain in place until the earlier to occur of
(i) a completed sale of the Company, (ii) two years after the date hereof, or
(iii) such time as 80% of its members shall agree to disband. The obligation for
the Special Committee to remain in place as set forth in this Section 1(g) shall
survive termination provided that this Agreement is not terminated on or before
the date of the 2006 Annual Meeting.

2. TERMINATION DATE. This Agreement shall remain in full force and effect and
shall be fully binding on the parties hereto in accordance with the provisions
hereof until the earlier of (i) one hundred thirty (130) days prior to the date
of the 2007 Annual Meeting and (ii) ten (10) days before the date by which
stockholder notices must be delivered to the Company for the 2007 Annual Meeting
pursuant to the applicable provisions of the Company’s Bylaws (the “Termination
Date”). In the event the Company (on the one hand) or any member of the
Knightspoint Group (on the other hand) materially breaches any of their
respective obligations hereunder, and such breach, to the extent curable, is not
cured within ten (10) days of receiving written notice thereof from the
non-breaching party, then the obligations, and restrictions imposed, under this
Agreement on the non-breaching party shall terminate.

3. STANDSTILL.

(a) So long as the Company has not breached this Agreement, each member of the
Knightspoint Group severally, and not jointly, agrees that during the period
commencing on the date hereof and ending on the Termination Date, without the
prior written consent of the Board specifically expressed in a written
resolution adopted by a majority vote of the entire Board, he, she or it will
not, and will cause each of his, her or its officers, agents and other Persons,
including any Affiliates or Associates identified in the Schedule 13D, but
excluding the “Other Reporting Persons” (except for Peter M. Weil) as defined in
the Schedule 13D, acting on his, her or its behalf not to:

(i) engage, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Rule 14a-1(l) promulgated by the SEC
under the Exchange Act) of proxies or consents (whether or not relating to the
election or removal of directors), advise, encourage or influence any Person (as
defined in Section 11 hereof) with respect to the voting of any Voting
Securities with respect to the 2006 Annual Meeting in a manner that is
inconsistent with the terms of this Agreement; or otherwise “solicit” (as such
term is defined in Rule 14a-1(l) promulgated by the SEC under the Exchange Act)
stockholders of the Company for the approval of stockholder proposals whether
made pursuant to Rule 14a-8 or Rule 14a-4 or exempt solicitations pursuant to
Rule 14a-2(b)(1) Rule 14a-2(b)(2) under the Exchange Act or otherwise induce or
encourage any other Person to initiate any such stockholder proposal;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Voting Securities,
other than a “group” that includes all or some lesser number of the Persons
identified as “Reporting Persons” in the Schedule 13D, but does not include any
other members who are not currently identified as Reporting Persons;

(iii) other than as previously disclosed in the Schedule 13D, deposit any Voting
Securities in any voting trust or subject any Voting Securities to any
arrangement or agreement with respect to the voting of any Voting Securities,
except as expressly set forth in this Agreement;

(iv) enter into any arrangements, understanding or agreements (whether written
or oral) with, or advise, finance, assist or encourage, any other Person in
connection with any of the foregoing, or make any investment in or enter into
any arrangement with, any other Person that engages, or offers or proposes to
engage, in any of the foregoing;

(v) discuss or communicate any confidential information with respect to the
Company and its business, including but not limited to information related to
the evaluation of any strategic alternatives under consideration by the Board,
with Michael Hecht; or

(vi) take or cause or induce others to take any action inconsistent with any of
the foregoing.

It is understood and agreed that the foregoing shall not be deemed to prohibit
(y) any of the members of the Knightspoint Group who are directors of the
Company from engaging in any lawful acts that they deem appropriate in the
exercise of their fiduciary duties as directors of the Company or (z) any
members of the Knightspoint Group from making any public statements regarding
the Company in response to any public communication or announcement with respect
to the Company, including, without limitation, in connection with any public
proposal, stockholder vote or with respect to any publicly proposed strategic
alternatives related to the Company, but not including any public statement with
respect to the stockholder vote at the 2006 Annual Meeting regarding the 2006
Nominees.

4. RELEASE.

(a) The Knightspoint Group hereby agrees for the benefit of the Company, and
each officer, director, stockholder, agent, affiliate, employee, attorney,
assigns, predecessor, and successor, past and present, of the Company (the
Company and each such person being a “Company Released Person”) as follows: The
Knightspoint Group, for themselves and for their members, officers, directors,
assigns, agents, and successors, past and present, hereby agree and confirm
that, effective from and after the date of this Agreement, they hereby
acknowledge full and complete satisfaction of, and covenant not to sue, and
forever fully release and discharge each Company Released Person of, and hold
each Company Released Person harmless from, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses, and causes of action (“Claims”) of any nature
whatsoever, whether known or unknown, suspected or unsuspected, arising in
respect of or in connection with the Proxy Solicitation, including the
nomination and election of directors at the 2006 Annual Meeting or the other
proposals contained in the Notice, occurring any time or period of time on or
prior to the date of this Agreement (including the future effects of such
occurrences, conditions, acts or omissions).

(b) The Company hereby agrees for the benefit of the Knightspoint Group, and
each member, officer, director, stockholder, agent, affiliate, employee,
attorney, assign, predecessor, and successor, past and present, of the
Knightspoint Group (the Knightspoint Group and each such person being a
“Knightspoint Group Released Person”) as follows: The Company, for itself and
for its officers, directors, assigns, agents, and successors, past and present,
hereby agrees and confirms that, effective from and after the date of this
Agreement, it hereby acknowledges full and complete satisfaction of, and
covenants not to sue, and forever fully releases and discharges each
Knightspoint Group Released Person of, and hold each Knightspoint Group Released
Person harmless from, any and all rights, claims, warranties, demands, debts,
obligations, liabilities, costs, attorneys’ fees, expenses, suits, losses, and
causes of action (“Claims”) of any nature whatsoever, whether known or unknown,
suspected or unsuspected, arising in respect of or in connection with the Proxy
Solicitation, any Schedule 13D or proxy filings made prior to the date hereof or
in respect of or in connection with the nomination and election of directors at
the 2006 Annual Meeting or the other proposals contained in the Notice,
occurring any time or period of time on or prior to the date of this Agreement
(including the future effects of such occurrences, conditions, acts or
omissions).

5. REPRESENTATIONS AND WARRANTIES OF THE KNIGHTSPOINT GROUP. Each of the members
of the Knightspoint Group severally, and not jointly, represents and warrants as
follows:

(a) Each member of the Knightspoint Group has the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed, and delivered
by each member of the Knightspoint Group, constitutes a valid and binding
obligation and agreement of each such member, and is enforceable against each
such member in accordance with its terms.

(c) The members of the Knightspoint Group, together with their Affiliates and
Associates, beneficially own, directly or indirectly, as of the date hereof, an
aggregate of in excess of 1,000,000 shares of Common Stock of the Company as set
forth in SCHEDULE A attached hereto which constitutes all of the Voting
Securities of the Company beneficially owned by the members of the Knightspoint
Group and their Affiliates and Associates.

(d) The execution, delivery and performance of this Agreement by each member of
the Knightspoint Group does not and will not violate or conflict with (i) any
law, rule, regulation, order, judgment or decree applicable to it, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could become a default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound.

(e) No consent, approval, authorization, license or clearance of, or filing or
registration with, or notification to, any court, legislative, executive or
regulatory authority or agency is required in order to permit such member to
perform such member’s obligations under this Agreement, except for such as have
been obtained.

6. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants as follows:

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms.

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound.

(d) No consent, approval, authorization, license or clearance of, or filing or
registration with, or notification to, any court, legislative, executive or
regulatory authority or agency is required in order to permit the Company to
perform its obligations under this Agreement, except for such as have been
obtained.

7. SPECIFIC PERFORMANCE. Each of the members of the Knightspoint Group, on the
one hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other party hereto would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable in damages. It is accordingly agreed that the members of
the Knightspoint Group, on the one hand, and the Company, on the other hand (the
“Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof and the other
party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity. The Company and each member of the
Knightspoint Group hereby agree to waive any requirements relating to the
securing or posting of any bond in connection with seeking any remedy hereunder.

8. PRESS RELEASE. As soon as practicable following the execution and delivery of
this Agreement, the Company and the Knightspoint Group shall issue the joint
press release attached hereto as Exhibit B (the “Press Release”). None of the
parties hereto will prior to the Termination Date make any public statements
(including in any filing with the SEC or any other regulatory or governmental
agency, including any stock exchange) that are inconsistent with, or otherwise
contrary to, the statements in the Press Release issued pursuant to this
Section 8, unless otherwise required by law. Notwithstanding the foregoing,
following the date hereof, none of the members of the Knightspoint Group,
including their Affiliates or Associates identified in the Schedule 13D, shall
prior to the Termination Date issue or cause the publication of any press
release or other public announcement with respect to this Agreement, the
Company, its management or the Board or the Company’s business without prior
written consent of the Board, provided, however, that the Knightspoint Group may
(i) file a new Schedule 13D or an amendment or amendments to the Schedule 13D in
accordance with Section 1(c) of this Agreement or as otherwise required by law,
(ii) make other filings as required by law, (iii) make any announcement or
communication that is consistent with its obligations pursuant to Section 3
hereof, including, without limitation, any public announcements or positions as
it deems appropriate to the extent the Company or a stockholder of the Company
makes a public announcement regarding an extraordinary transaction of any kind
or nature involving the Company, or (iv) make filings or public announcements
that the 2006 Nominees upon election to the Board deem appropriate in the
exercise of their fiduciary duties.

9. EXPENSES. Not later two (2) business days following receipt of all
appropriate written documentation evidencing the reasonable, documented
out-of-pocket fees and expenses listed in Exhibit C attached hereto, the Company
shall reimburse the Knightspoint Group for such expenses incurred in connection
with the Proxy Solicitation, including without limitation, its Schedule 13D and
preliminary proxy statement filings, each as amended, and the negotiation and
execution of this Agreement and all related activities and matters.

10. NO WAIVER. All waivers of this Agreement shall be in writing. Any waiver by
either the Representative (as hereinafter defined) or the Company of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of either the Representative or the
Company to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.

11. CERTAIN DEFINITIONS. As used in this Agreement, (a) the term “Person” shall
mean any individual, partnership, corporation, group, syndicate, trust,
government or agency, or any other organization, entity or enterprise; (b) the
terms “Affiliates” and “Associates” shall have the meanings set forth in
Rule 12b-2 under the Exchange Act and shall include Persons who become
Affiliates or Associates of any Person subsequent to the date hereof; and
(c) the term “Voting Securities” shall mean any securities of the Company
entitled to vote in the election of directors of the Company, or securities
convertible into or exercisable or exchangeable for such securities, whether or
not subject to the passage of time or other contingencies.

12. SUCCESSORS AND ASSIGNS. Neither this Agreement nor any right, interest or
obligation hereunder may be assigned by any party hereto without the prior
written consent of the other parties hereto and any attempt to do so will be
void. Subject to the preceding sentence, this Agreement is binding upon, inures
to the benefit of and is enforceable by the parties hereto and their respective
successors and assigns.

13. SURVIVAL. Provided that this Agreement is not terminated on or before the
date of the 2006 Annual Meeting, the Company’s obligations with respect to the
appointment of the Third Director and retaining the Special Committee in place
as specified in Sections 1(f) (including the related obligation to move Mr. Weil
from Class II to Class I upon the appointment of the Third Director that is set
forth in the last sentence of Section 1(b)) and (g) hereto shall survive
termination. The provisions of Section 4 of this Agreement shall survive the
Termination Date. In addition, all representations and warranties made by the
parties in this Agreement under Sections 5 and 6 shall survive until the
Termination Date.

14. ENTIRE AGREEMENT; AMENDMENTS. This Agreement contains the entire
understanding of the parties hereto with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings other than those expressly set forth herein. This
Agreement may be amended, modified or waived only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.

15. HEADINGS. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

16. NOTICES. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand (with
written confirmation of receipt), (b) upon sending if sent by e-mail or
facsimile, with electronic confirmation of sending; provided, however, that a
copy is sent on the same day by registered mail, return receipt requested, in
each case to the appropriate mailing and e-mail or facsimile addresses set forth
below (or to such other mailing, facsimile and e-mail addresses as a party may
designate by notice to the other parties in accordance with this provision),
(c) upon receipt, after being sent by a nationally recognized overnight carrier
to the addresses set forth below (or to such other mailing addresses as a party
may designate by notice to the other parties in accordance with this Section 16)
or (d) when actually delivered if sent by any other method that results in
delivery (with written confirmation of receipt):

If to the Company:

Ashworth, Inc.
2765 Loker Avenue West
Carlsbad, CA 92008
Attn: Corporate Secretary

with a copy to:

Gibson, Dunn & Crutcher LLP
4 Park Plaza, Suite 1400
Irvine, CA 92614
Attn: Mark W. Shurtleff, Esq.
Telecopy: (949) 451-4220
Email: mshurtleff@gibsondunn.com

If to the Knightspoint Group:

David M. Meyer
c/o Knightspoint Partners LLC
787 Seventh Avenue, 9th Floor
New York, New York 10019

with a copy to:

McDermott Will & Emery LLP
227 West Monroe Street
Chicago, IL 60606
Attention: Stanley H. Meadows, Esq.
Telecopy: (312) 984-7700
Email: smeadows@mwe.com

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

17. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the conflict of laws principles thereof. Each party hereto agrees, on behalf
of itself and its Affiliates and Associates, that any actions, suits or
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby will be brought solely and exclusively in the courts of the
State of Delaware and/or the courts of the United States of America located in
the State of Delaware (and the parties agree not to commence any action, suit or
proceeding relating thereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 16 will be effective service of
process for any such action, suit or proceeding brought against any party in any
such court. Each party, on behalf of itself and its Affiliates and Associates,
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby, in the courts of the State of Delaware or the United States
of America located in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in any inconvenient forum. Any judgment rendered by a Delaware court may be
enforced in any other jurisdiction in the United States. Nothing in this
Section 17 shall prevent any of the parties hereto from enforcing its rights
under this Agreement or shall impose any limitation on any of the parties or
their respective past, present or future general partners, directors, officers,
or employees in defending any claim, action, cause of action, suit,
administrative action or proceeding of any kind, including, without limitation,
any federal, state or other governmental proceeding of any kind, against any of
them. The rights and remedies provided in this Agreement are cumulative and do
not exclude any rights or remedies provided by law.

18. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same Agreement.

19. KNIGHTSPOINT GROUP REPRESENTATIVE. Each member of the Knightspoint Group
hereby irrevocably appoints David M. Meyer as such member’s attorney-in-fact and
representative (the “Representative”), in such member’s place and stead, to do
any and all things and to execute any and all documents and give and receive any
and all notices or instructions in connection with this Agreement and the
transactions contemplated hereby. The Company shall be entitled to rely, as
being binding on each member of the Knightspoint Group, upon any action taken by
the Representative or upon any document, notice, instruction or other writing
given or executed by the Representative.

20. SEVERABILITY. If any terms, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use all commercially reasonable efforts to agree
upon and substitute a valid and enforceable term, provision, covenant or
restriction for any of such that is held invalid, void or enforceable by a court
of competent jurisdiction.

21. LITIGATION EXPENSES. In the event of any litigation among any of the parties
hereto concerning this Agreement or the transactions contemplated hereby, the
prevailing party in such litigation shall be entitled to reimbursement from the
party opposing such prevailing party of all reasonable attorneys’ fees and costs
incurred in connection therewith

22. NO ADMISSION. Nothing contained herein shall constitute an admission by any
party hereto of liability or wrongdoing. The obligations of the members of the
Knightspoint Group hereunder shall be several and not joint. The Company
acknowledges and agrees that in no event shall the Other Reporting Persons, as
defined in the Schedule 13D, except for Peter M. Weil, be obligated or liable
with respect to any of the matters set forth in this Agreement.

1

IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned parties has executed or caused this Agreement to be executed on the
date first above written.

ASHWORTH, INC.

By: /s/ Randall L. Herrel, Sr.
Name: Randall L. Herrel, Sr.
Title: President and Chief Executive Officer
 

KNIGHTSPOINT PARTNERS II, L.P.

By: /s/ David Meyer
Name: David Meyer
Title: Managing Member


KNIGHTSPOINT CAPITAL
MANAGEMENT II LLC

By: /s/ David Meyer
Name: David Meyer
Title: Managing Member


KNIGHTSPOINT PARTNERS LLC

By: /s/ David Meyer
Name: David Meyer
Title: Managing Member


2

STARBOARD VALUE AND
OPPORTUNITY MASTER FUND LTD.

PARCHE, LLC

ADMIRAL ADVISORS, LLC

By: RAMIUS CAPITAL GROUP, LLC
Its: Managing Member

By: C4S & CO., LLC


Its: Managing Member

RAMIUS CAPITAL GROUP, LLC

By: C4S & CO., LLC
Its: Managing Member

C4S & CO., LLC

By: /s/ Morgan Stark
Name: Morgan Stark
Title: Authorized Signatory


3

BLACK SHEEP PARTNERS, LLC

By: /s/ Brian Black
Name: Brian Black
Title: Managing Member


/s/ Michael S. Koeneke
Michael S. Koeneke

/s/ David Meyer
David M. Meyer

/s/ Peter A. Cohen
Peter A. Cohen

/s/ Jeffrey M. Solomon
Jeffrey M. Solomon

/s/ Morgan B. Stark
Morgan B. Stark

/s/ Thomas W. Strauss
Thomas W. Strauss

/s/ Brian Black
Brian Black

/s/ Peter M. Weil
Peter M. Weil

4